FIRST DIVISION
                                             February 25, 2008




No. 1-07-0294


JACQUELINE WILKERSON, Successor Special )    Appeal from the
Administrator of the Estate of Beverly )     Circuit Court of
Newsome, Deceased,                      )    Cook County.
                                        )
          Plaintiff-Appellant,          )
                                        )
     v.                                 )    No. 03 L 7107
                                        )
THE COUNTY OF COOK, d/b/a Cook County   )
Hospital; JAYA AHUJA, and               )
HENRY CHING,                            )    The Honorable
                                        )    Marcia Maras,
          Defendants-Appellees.         )    Judge Presiding.


     JUSTICE GARCIA delivered the opinion of the court.

     In this medical malpractice case, the plaintiff, Jacqueline

Wilkerson, successor special administrator of the estate of

Beverly Newsome, deceased, appeals from an order granting summary

judgment in favor of the defendants, County of Cook, d/b/a Cook

County Hospital, Jaya Ahuja, M.D., and Henry Ching.    On appeal,

the plaintiff contends that summary judgment was improper because

(1) a question of fact exists as to whether the defendants were

negligent in their treatment of the decedent and (2) Dr. Ahuja's

contradictory testimony created a credibility issue,

appropriately resolved only by the trier of fact.   We affirm.

                           BACKGROUND

      The controversy before us concerns whether Cook County
No. 1-07-0294


Hospital and its employees, Henry Ching, a cytotechnician, and

Dr. Jaya Ahuja, a pathologist, were negligent in the treatment of

Ms. Newsome following an abnormal Pap smear that revealed the

presence of "Inflammatory and degenerative changes.    Reactive

changes.   Anucleated squames" by failing to conduct a follow-up

Pap smear and, potentially, a cervical biopsy.    According to the

plaintiff, the failure to conduct such a follow-up, constituted

negligent treatment from which liability may occur under the

Local Governmental and Governmental Employees Tort Immunity Act

(Tort Immunity Act) (745 ILCS 10/6-106(d) (West 2004)).

     On November 18, 1996, Ms. Newsome went to Cook County

Hospital complaining of lower abdominal pain and vaginal

discharge.   The results of a Pap smear taken during her initial

examination yielded the following: "Inflammatory and degenerative

changes.   Reactive changes.   Anucleated squames."   Dr. Ahuja and

Ching reviewed the Pap smear and made nonspecific findings.      Ms.

Newsome's diagnosis was pregnancy and a vaginal infection,

bacterial vaginosis.   Dr. Ahuja did not diagnose cancer or a

precancerous condition.   Ching, as a technician, did not make a

diagnosis.

     Ms. Newsome was treated for the vaginal infection.    Ms.

Newsome underwent additional prenatal visits at Cook County

Hospital, but ultimately delivered her child at West Suburban

Medical Center in April 1997.    She was later diagnosed by West

Suburban Medical Center staff with cervical cancer.    Ms. Newsome

                                  2
No. 1-07-0294


sought treatment for cervical cancer until her death on June 24,

1997.

     On May 16, 2005, the plaintiff filed the present form of her

complaint, the first amended complaint at law.   In Counts I and

II of her complaint, the plaintiff alleges that the defendants

were negligent in one or more of the following respects.

                "a. Failing to properly or adequately

          administer pap smears during Plaintiff's

          Decedent's treatment; or

                b. Failing to properly or adequately

          interpret the laboratory tests done during

          Plaintiff's Decedent's treatment; or

                c. Failing to properly or adequately

          follow-up or treat the abnormal pathology

          reports made during Plaintiff's Decedent's

          treatment; or

                d. Failing to obtain adequate or proper

          consults with specialists."

     The defendants filed a motion for summary judgment based on

the Tort Immunity Act.    745 ILCS 10/1-101 et seq. (West 2004).

In their motion, the defendants argued they were entitled to the

protections of the Tort Immunity Act because they never diagnosed

Ms. Newsome as having cancer or a precancerous condition and,

thus, no follow-up testing or treatment was required.     See 745

ILCS 10/6-105, 6-106(a) (West 2004). The only treatment Ms.

                                  3
No. 1-07-0294


Newsome received from the defendants was for a vaginal infection

and the plaintiff does not contend that the treatment of the

infection was negligent.

     In her reply, the plaintiff argued that the evidence

established that Ms. Newsome was diagnosed with pregnancy and an

abnormal Pap smear.   She was then treated with prenatal visits

and monitoring.   The plaintiff argues that as part of the

treatment plan, the defendants were required to conduct a repeat

Pap smear or cervical biopsy and that their failure to do so

proximately led to Ms. Newsome's death.   The plaintiff contends

that because the defendants' negligence related to their

treatment of Ms. Newsome, not her diagnosis, they are not

entitled to immunity under the Tort Immunity Act.

     In reviewing the defendants' motion for summary judgment,

the trial court considered the depositions of Henry Ching, Dr.

Jaya Ahuja, and Dr. Ronald S. Leuchter.

     During his deposition, Ching testified that he was the

cytotechnologist who analyzed Ms. Newsome's Pap smear slides at

Cook County Hospital in November 1996.    Ching explained that his

job as a cytotechnologist requires him to screen slides and then

mark his impressions, whether normal or abnormal.   He does not

make any recommendation or opinion as to why a reading could have

resulted in an abnormal impression as he is not trained to do so.

Ching explained that the procedure at Cook County Hospital

requires him to fill out a "requisition form" noting his

                                 4
No. 1-07-0294


impressions after review of a Pap smear slide.    If the slide

results appear abnormal, he notes that on the back of the

requisition form and sends his impressions, along with the

slides, to the pathologist for a diagnosis.

     Ching testified to the presence of several abnormalities on

Ms. Newsome's Pap smear slides.   Thus, consistent with procedure,

he noted his impressions on the requisition form and forwarded

it, with the slides, to Dr. Ahuja.    In response to questions

concerning results of Pap smears generally, Ching explained that

the presence of anucleated cells must be reported by a

cytotechnologist to a pathologist because, at times, these cells

may hide malignant cells.   He further explained that an

"inflammatory degenerative" finding is generally considered a

normal finding, and thus, not required to be brought to the

attention of a pathologist, but a "reactive changes" finding

needs to be brought to the attention of a pathologist.     He

explained that when he observes something unusual, whether benign

or malignant, he always forwards the slides to the pathologist

"for them to judge if it's malignant or not," as he is not

trained to make that determination.

     In her deposition, Dr. Jaya Ahuja testified that she was the

surgical pathologist who reviewed Ms. Newsome's Pap smear slides

after the cytotechnologist forwarded them to her with his

impressions.    She explained that the procedure of Cook County

Hospital requires her to review all slides cytotechnologists read

                                  5
No. 1-07-0294


as abnormal.    Dr. Ahuja reviewed Ms. Newsome's Pap smear slides

and reported "Inflammatory and degenerative changes.     Reactive

changes.    Anucleated squames."   Dr. Ahuja generated a summary

report based on her findings that was made available to the

patient's attending physician.     Dr. Ahuja attributed the

inflammation of the cervix to a bacterial infection.     She

explained that inflammation "is not consistent with malignancy."

Dr. Ahuja further explained that "reactive changes" and

"anucleated squames" can be seen when the cells are benign,

"dysplastic" or malignant.    She explained that dysplastic is a

condition between benign and malignant.     She firmly stated,

"[t]here [were] no malignancies here."

     Dr. Ahuja stated that after her review of Ms. Newsome's

slides, her findings were all "nonspecific in nature," meaning

they could be deemed "normal or abnormal," depending on the

attending physician and what he or she decided to do next.       Dr.

Ahuja explained that a Pap smear is "the screening process" and

that if malignant cells are present, a biopsy is performed for

"confirmation."    Dr. Ahuja admitted that the standard of care

requires her to report to the attending physician the presence of

malignant or cancerous cells on the patient's slide.     However, in

this situation, Dr. Ahuja felt there was no need to recommend

that the attending physician conduct a follow-up because she had

no suspicion of malignant cells after her review of Ms. Newsome's

slides.    Additionally, she explained that in her experience

                                   6
No. 1-07-0294


"[these] kind of findings, 90 percent of the time are benign."

     In his deposition, the plaintiff's expert, Dr. Ronald S.

Leuchter, explained that his field of work is gynecologic

oncology, meaning the practice of "GYN cancers."    Dr. Leuchter

admitted that in his practice, he reviews Pap smear slides, in

conjunction with a cytopathologist, only three to six times a

year.

     In this case, Dr. Leuchter did not review Ms. Newsome's Pap

smear slides but, instead, reviewed Ms. Newsome's hospital

records from Cook County Hospital and West Suburban Medical

Center, as well as the deposition testimony of Dr. Ahuja and

Henry Ching.    Dr. Leuchter opined that it was likely that the

cervical cancer was present during Ms. Newsome's pregnancy and

that it "should have been manifested by an abnormal Pap smear at

her initial antenatal visit."    Dr. Leuchter further explained

that it was likely that the cervical cancer was present six

months to a year before Ms. Newsome died in June 1997.    Dr.

Leuchter opined that because Ms. Newsome was diagnosed with

aggressive cervical cancer within nine months of her first

antenatal visit, he would have expected her Pap smear to yield a

"significantly abnormal" result.

     Dr. Leuchter testified that a nonspecific Pap smear result

can be related to malignancy or not, but "in all these cases, it

demands a Pap smear repeat *** [and] an inspection, palpation of

the cervix."    Dr. Leuchter admitted "[a] biopsy is used to

                                   7
No. 1-07-0294


diagnose an invasive cancer, be it endophytic of exophytic."

Later Dr. Leuchter explained that given the results of Ms.

Newsome's Pap smear, he would have called for a repeat Pap smear

to be done four weeks later.    Dr. Leuchter testified he would

consider that second Pap smear "part of her treatment --

diagnosis and treatment.   It's all in one."   He further explained

that if the second Pap smear yielded an abnormal result, a biopsy

would be done as "part of her care and treatment."

     The trial court granted the defendants' motion for summary

judgment on January 8, 2007, pursuant to the Tort Immunity Act.

In response to the defendants' attorney's argument that "[a]gain,

it goes back to you need the condition precedent, which is some

diagnosis of the condition, which never occurred here," the court

responded, "I agree, counsel.    Motion for summary judgment is

granted on all parties."   The plaintiff appealed.

                               ANALYSIS

                                  I

     On appeal, the plaintiff maintains that a question of fact

exists as to whether the defendants' treatment of Ms. Newsome,

after her initial Pap smear came back abnormal, was negligent,

and, therefore, summary judgment was improper.

     Summary judgment is proper where there are no genuine issues

of material fact and the moving party is entitled to judgment as

a matter of law.   735 ILCS 5/2-1005(c) (West 2004).   The trial



                                  8
No. 1-07-0294


court may grant summary judgment after considering      " the

pleadings, depositions, admissions, exhibits, and affidavits on

file in the case" and construing that evidence in favor of the

nonmoving party.     Purtill v. Hess, 111 Ill. 2d 229, 240, 489

N.E.2d 867 (1986).    We review the circuit court's decision to

grant summary judgment de novo.        Arangold Corp. v. Zehnder, 204

Ill. 2d 142, 146, 787 N.E.2d 786 (2003).       In doing so, we

recognize that although summary judgment is encouraged as an aid

to expedite the disposition of a lawsuit, it is nevertheless "a

drastic means of disposing of litigation and therefore should be

allowed only when the right of the moving party is clear and free

from doubt."    Purtill, 111 Ill. 2d at 240.

     On appeal, the plaintiff argues that summary judgment was

improper because subsection (d) of section 6-106 limits the

immunity from medical malpractice liability set forth by the Tort

Immunity Act by providing that defendants are liable for injury

proximately caused by their negligent acts or omissions in the

administration of any treatment prescribed for physical illness.

(Emphasis added.)    745 ILCS 10/6-106(d) (West 2004).      The

plaintiff contends that the allegations in her complaint and the

evidence presented to support those allegations established the

essence of her lawsuit involved the defendants' repeated failure

to properly treat, not diagnose, Ms. Newsome's cervical cancer.

The plaintiff argues that Ms. Newsome's initial Pap smear, which


                                   9
No. 1-07-0294


yielded an abnormal result, was the diagnosis and that further

treatment in the form of a second Pap smear was required.    The

plaintiff contends that the defendants' failure to conduct the

additional Pap smear was negligent treatment.

      The defendants reply that because Ms. Newsome was never

diagnosed with cervical cancer at Cook County Hospital, summary

judgment was proper under section 6-105 of the Tort Immunity Act,

which immunizes a defendant for failing to make an adequate

examination, and section 6-106(a), which immunizes a defendant

for failing to diagnose an illness.   745 ILCS 10/6-105, 6-106(a)

(West 2004).

     In granting the defendants' motion for summary judgment, the

trial court relied on Mabry v. County of Cook, 315 Ill. App. 3d

42, 733 N.E.2d 737 (2000), and Michigan Avenue National Bank v.

County of Cook, 306 Ill. App. 3d 392, 714 N.E.2d 1010 (1999),

aff'd, 191 Ill. 2d 493, 732 N.E.2d 528 (2000).

     In Mabry, this court held that the defendants, a public

hospital and its employees, were immune from medical malpractice

liability under sections 6-105 and 6-106(a) of the Tort Immunity

Act for their failure to diagnose the ailment (pulmonary

embolism) which caused the decedent's death.     Mabry, 315 Ill.

App. 3d at 58-59.   In Mabry, the decedent was diagnosed by the

defendants with asthma and respiratory distress.     Mabry, 315 Ill.

App. 3d at 45.   Tests, such as a VQ scan or an angiogram, could

have identified an embolism if one were suspected; however, none

                                10
No. 1-07-0294


of these tests were performed.    Mabry, 315 Ill. App. 3d at 46.

This court concluded, "Negligent prescription of treatment is

different from failure to prescribe treatment as a result of a

failure to diagnose."    Mabry, 315 Ill. App. 3d at 55.   Thus, the

court found that the claim of negligence in Mabry sought to

establish liability, not for negligent prescription of treatment,

but for the defendants' failure to diagnose and prescribe

treatment, and therefore, their conduct was immune from

liability.   Mabry, 315 Ill. App. 3d at 58-59.

     In Michigan Avenue, the Illinois Supreme Court held that

where a public hospital's employees fail to diagnose an illness

(breast cancer), it is immune from medical malpractice liability

under section 6-106(a) of the Tort Immunity Act.     Michigan

Avenue, 191 Ill. 2d at 522.   In Michigan Avenue, the decedent

visited the defendant hospital on numerous occasions, complaining

of a lump in her left breast and, sometimes, soreness or pain.

Michigan Avenue, 191 Ill. 2d at 496-99.   The decedent was

informed she had fibrocystic breast disease.     Michigan Avenue,

191 Ill. 2d at 496-99.   No tests were performed by the hospital

to determine whether the decedent had breast cancer.      Michigan

Avenue, 191 Ill. 2d at 496-99.   The supreme court stated that the

word "diagnosis" is not ambiguous, and thus, must be given its

plain and ordinary meaning.    Michigan Avenue, 191 Ill. 2d at 510.

"Webster's dictionary defines 'diagnosis' as the 'art or act of

identifying a disease from its signs and symptoms,' and as an

                                 11
No. 1-07-0294


'investigation or analysis of the cause or nature of a condition,

situation, or problem.' "     Michigan Avenue, 191 Ill. 2d at 510,

quoting Webster's Third New International Dictionary 622 (1993).

Accordingly, the supreme court held that the defendant hospital

was immune from liability because the essence of the plaintiff's

complaint was a failure to diagnose, not a failure to treat.

Michigan Avenue, 191 Ill. 2d at 522.

       The plaintiff contends that the trial court's reliance on

Mabry and Michigan Avenue was in error.      Instead, the plaintiff

urges this court to find the following cases controlling, Mills

v. County of Cook, 338 Ill. App. 3d 219, 788 N.E.2d 169 (2003),

Antonacci v. City of Chicago, 335 Ill. App. 3d 22, 779 N.E.2d

(2002), and     American National Bank & Trust Co. v. County of

Cook, 327 Ill. App. 3d 212, 762 N.E.2d 654 (2001).       The plaintiff

argues that these cases support her contention that the

defendants were negligent in their treatment of the decedent, not

in their diagnosis, and, thus, liable under the Tort Immunity

Act.

       In Mills, the defendant physician diagnosed the decedent

child with an upper respiratory infection and also made a

"differential diagnosis" of pneumonia, meaning the physician

considered pneumonia to be a contributing cause of the child's

symptoms.    Mills, 338 Ill. App. 3d at 220.    The defendant

conducted tests, treated the child, and then discharged him; a

few hours later, the child died.       Mills, 338 Ill. App. 3d at 220-

                                  12
No. 1-07-0294


21.    The plaintiff in Mills offered evidence in the form of an

expert physician's testimony that the failure of the defendant

physician to fully treat the child's pneumonia caused the child's

death.    Mills, 338 Ill. App. 3d at 221.    The court held that

sections 6-105 and 6-106(a) of the Tort Immunity Act were

inapplicable because the defendant physician had properly

diagnosed her patient with pneumonia, albeit a differential

diagnosis, and had started treatment for that diagnosis, which

was later determined to be negligent.       Mills, 338 Ill. App. 3d at

223.    In so concluding, this court found it important that

"[t]reatment was rendered pursuant to the differential

diagnosis."     Mills, 338 Ill. App. 3d at 223.

       In American National Bank, the plaintiff's doctor determined

that her unborn child was in a "transverse lie," a position that

could result in lack of oxygen to the child during a vaginal

delivery.    American National Bank, 327 Ill. App. 3d at 213.      The

complaint alleged that after this original diagnosis had been

made, a second doctor was negligent in failing to perform an

ultrasound or stress test to ascertain whether the child's

position had changed, failing to manipulate a change to the

child's position and in attempting natural delivery, which

resulted in severe brain damage to the child.      American National

Bank, 327 Ill. App. 3d at 215.    In reversing the trial court's

grant of summary judgment in favor of the defendants, this court

held that section 6-106(d) of the Tort Immunity Act applied and,

                                  13
No. 1-07-0294


thus, the defendants were not immune from liability.    This court

stated:

                "[O]nce diagnosis of a medical condition

          is made and treatment of the condition is

          prescribed and undertaken, any subsequent

          prescription or examination required to be

          made pursuant to that condition is part of

          the patient's treatment."    American National

          Bank, 327 Ill. App. 3d at 220.

Accordingly, American National Bank also involved the negligent

treatment of a known medical condition, as opposed to a failure

to diagnose.    American National Bank, 327 Ill. App. 3d at 218.

     In Antonacci, the plaintiff's complaint and the physician's

report alleged that the defendant paramedics correctly diagnosed

the decedent as having a heart attack and began to "treat" him.

Antonacci, 335 Ill. App. 3d at 28.    The defendant paramedics

failed to perform an EKG or defibrillation on the decedent.

Antonacci, 335 Ill. App. 3d at 28.    Relying on section 6-106(d),

the plaintiff contends that the defendant paramedics' failure to

treat the decedent was not immunized by the Tort Immunity Act.

Antonacci, 335 Ill. App. 3d at 28.    The defendant contends that

an EKG is a diagnostic tool, not a method of treatment, and thus,

no "treatment" was prescribed or begun by the paramedics.

Antonacci, 335 Ill. App. 3d at 28.    Thus, the defendant claims

that the plaintiff's claim amounts to a failure to diagnose,

                                 14
No. 1-07-0294


which is fully immunized under section 6-106(a), or a failure to

conduct an examination, immunized under section 6-105.

Antonacci, 335 Ill. App. 3d at 28.    This court determined that

"[t]here may or may not have been a 'diagnosis' and prescribed

'treatment' that would exclude tort immunity" and, thus, remanded

the case to the trial court for further proceedings.     Antonacci,

335 Ill. App. 3d at 31.

     In Mills and American National Bank, dismissal based on the

Tort Immunity Act was precluded because the defendant doctors

properly examined and diagnosed their patients.    Therefore, the

issue in those cases was not improper diagnoses, but improper

treatment.    Accordingly, because the Tort Immunity Act does not

immunize a defendant for the negligent treatment of a patient,

liability was warranted.   See 745 ILCS 10/6-106(d) (West 2004).

     In contrast to the cases she cites for support, the

plaintiff has offered no evidence that treatment was rendered

pursuant to a diagnosis or differential diagnosis of cancer.    The

defendants diagnosed Ms. Newsome only with pregnancy and a

vaginal infection and, thus, treated her only for those

conditions.   Accordingly, contrary to the plaintiff's assertion,

Mills and American National Bank are not controlling here because

no treatment was undertaken pursuant to a correct diagnosis.

Additionally, we find Antonacci provides no assistance in

determining the issue before us now because no position was taken

by this court as to whether the Tort Immunity Act provided

                                 15
No. 1-07-0294


immunity for the defendant paramedics' actions.

     Furthermore, the plaintiff's attempt to distinguish Michigan

Avenue and Mabry is unpersuasive.    The alleged negligence in this

case, similar to that in Michigan Avenue and Mabry, was not based

on the treatment Newsome received, but on the treatment that she

should have received had the defendants correctly examined and

diagnosed all of her medical conditions.   Accordingly, as the

trial court was, we are similarly persuaded by the reasoning of

the Michigan Avenue and Mabry courts.

     Although the plaintiff adamantly asserts that a disputed

factual matter exists in this case, we find no real dispute as to

the facts on the relevant question before this court, whether the

defendants were entitled to immunity under the Tort Immunity Act.

The evidence, when viewed in a light most favorable to the

plaintiff, supports the conclusion that immunity was warranted

because the essence of the plaintiff's action against the

defendants was the defendants' failure to properly examine and

diagnose Ms. Newsome with cervical cancer, not the negligent

treatment of it.   Whether immunity was warranted was strictly a

matter of law and, thus, properly resolved by summary judgment.

The trial court properly applied the case law and concluded that

the defendants never made a diagnosis for which they were

negligent in their treatment.   Thus, we find the defendants'

failure to diagnosis Ms. Newsome's precancerous or cancerous

condition immune from liability under sections 6-105 and 6-106(a)

                                16
No. 1-07-0294


of the Tort Immunity Act.                745 ILCS 10/6-105, 6-106(a) (West

2004).

                                                   II

       Next, the plaintiff contends that the trial court improperly resolved a credibility issue with

regard to Dr. Ahuja's testimony by granting summary judgment in favor of the defendants. We

disagree.

       Although Dr. Ahuja testified that the characteristics present on Ms. Newsome's Pap smear

slides could be present in cancerous, precancerous or normal conditions, she clearly testified that

she never suspected a cancerous or precancerous condition. Therefore, we find that her

testimony was consistent with the defendants' position -- that no treatment was undertaken to

treat the cancer because it was never diagnosed.

       Additionally, there was no other evidence presented that a cancerous or precancerous

condition was diagnosed. Ching testified that after reviewing Ms. Newsome's Pap smear slides,

he concluded that they yielded an abnormal result. However, he explained that he was not trained

to make a determination as to what could have triggered the abnormal results. The slides were

then reviewed by Dr. Ahuja, who noted her findings and concluded that the conditions that

prompted Ching to consider the Pap smear abnormal were the result of Ms. Newsome's vaginal

infection. The infection was treated and no further diagnoses were made. Dr. Leuchter testified

that in his opinion, Ms. Newsome's Pap smear slides should have shown the presence of

precancerous or cancerous cells, but he admitted that he never reviewed the slides. Accordingly,

his deposition testimony presented no evidence that disputed the facts as presented by Ching and


                                                 17
No. 1-07-0294


Dr. Ahuja. Thus, we find summary judgment proper as the right of the moving party "is clear and

free from doubt." Purtill, 111 Ill. 2d at 240.

                                          CONCLUSION

       In conclusion, applying the plain language of sections 6-105 and 6-106(a) of the Tort

Immunity Act to the facts before us, we find the defendants immune from medical malpractice

liability. Accordingly, because no material factual dispute was presented, summary judgment was

properly granted in favor of the defendants. Affirmed.

       WOLFSON and R. GORDON, JJ., concur.




                                                 18
              REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT
          _________________________________________________________________

            JACQUELINE WILKERSON, Successor Special Administrator
            of the Estate of Beverly Newsome, Deceased,

                         Plaintiff-Appellant,

                   v.

            THE COUNTY OF COOK, d/b/a Cook County Hospital;
            JAYA AHUJA, and HENRY CHING,

                         Defendants-Appellees.                           .
           ________________________________________________________________

                                       No. 1-07-0294
                                 Appellate Court of Illinois
                                First District, First Division

                                Filed: February 25, 2008
          _________________________________________________________________

                    JUSTICE GARCIA delivered the opinion of the court.

                           Wolfson and R. Gordon, JJ., concur.
          _________________________________________________________________

                      Appeal from the Circuit Court of Cook County
                        Honorable Marcia Maras, Judge Presiding
          _________________________________________________________________

For DEFENDANTS -       Patrick T. Driscoll, Jr., Chief, Civil Actions Bureau
APPELLEES       Patrick M. Blanchard, Chief, Special Litigation Division
                       Sandra J. Weber, Supervisor, Medical Litigation Section
                       Thomas A. Rieck, Assistant State's Attorney, Of Counsel
                       RICHARD A. DEVINE
                       State's Attorney of Cook County
                       Richard J. Daley Center–Room 500
                       Chicago, Illinois 60602

For PLAINTIFF -          Thomas G. Siracusa, Of Counsel
APPELLANT                POWERS ROGERS & SMITH, P.C.
                         70 West Madison, 55th Floor
                         Chicago, Illinois 60601